DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it is believed that lines 9-10 should state “the electronic device” and “the smart device” since each of these components appear to be the same as the earlier recitations of these components (see, e.g., line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. Patent Application Publication Number 2021/0256979) and Vuong et al. (“Vuong”) (U.S. Patent Application Publication Number 2009/0049554).
Regarding Claims 1 and 10, Zhang discloses a method for starting a program, comprising: 
receiving, by an electronic device (Figure 1, item 12), a first control instruction (Figure 6, item S606) sent by a smart device (Figure 1, item 11), wherein the first control instruction is sent by the smart 
determining, by the electronic device, a preset program according to the first control instruction, and running the preset program so that a preset page (Figure 5, item 501, paragraph 0142) of the preset program is displayed in the electronic device (Figure 6, item S607, paragraphs 0157-0158).
Zhang does not expressly disclose before the receiving, by an electronic device, a first control instruction sent by a smart device, the method further comprises: 
receiving, by the electronic device, a second control instruction sent by the smart device, wherein the second control instruction is sent by the smart device through a Bluetooth connection after the Bluetooth connection is established between the electronic device and the smart device; 
displaying, by the electronic device, at least one selectable program according to the second control instruction; and 
determining, by the electronic device, a selected first program as the preset program in response to an operation instruction for selecting a first program, 
where the selectable program refers to a program that is capable of being automatically pulled up, and the selectable program comprises the first program.
In the same field of endeavor (e.g., Bluetooth communication techniques), Vuong teaches before the receiving, by an electronic device (Figure 2, item 102), a first control instruction sent by a smart device (Figure 2, item 222), the method further comprises: 
receiving, by the electronic device, a second control instruction (paragraph 0042; i.e., an instruction that synchronizes the user settings between the smart device 222 and the electronic device 102) sent by the smart device, wherein the second control instruction is sent by the smart device through a Bluetooth connection after the Bluetooth connection is established between the electronic 
displaying (Figure 4, item 304), by the electronic device, at least one selectable program (Figure 3, item 310) according to the second control instruction (paragraphs 0047-0048); and
determining, by the electronic device, a selected first program as the preset program in response to an operation instruction for selecting a first program (paragraph 0048), 
where the selectable program refers to a program that is capable of being automatically pulled up, and the selectable program comprises the first program (paragraphs 0048 and 0051; i.e., the user may select which application to automatically run after the electronic device 102 is wirelessly connected to the smart device 222).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Vuong’s teachings of Bluetooth communication techniques with the teachings of Zhang, for the purpose of allowing a user to customize the wireless connection experience.

Regarding Claims 3 and 12, Zhang discloses determining, by the electronic device, the number of the selectable program according to the second control instruction, and if the number is 1, determining the selectable program as the preset program (paragraph 0166).

Regarding Claims 4 and 13, Zhang discloses wherein if the number is greater than 1, executing, by the electronic device, the step of displaying at least one selectable program according to the second control instruction (paragraph 0166).

Regarding Claims 5 and 14, Zhang discloses where after the displaying, by the electronic device, at least one selectable program according to the second control instruction, the method further comprises: closing, by the electronic device, a display control for displaying at least one of the selectable program, in response to a rejection instruction for refusing to select the selectable program (paragraph 0166).

Regarding Claims 6 and 15, Zhang discloses wherein after the determining a selected first program as the preset program, the method further comprises: obtaining and displaying, by the electronic device, modification guide information in response to an opening instruction for opening a second program; wherein the selectable program comprises the second program (Figures 7(a) and (b)).

Regarding Claims 7 and 16, Zhang discloses displaying, by the electronic device, a system setting page corresponding to the first program, in response to a modification instruction generated by operating on a page displaying the modification guide information; and clearing, by the electronic device, information of using the first program as the preset program, in response to a clear instruction for clearing default open information of the first program (Figure 7(b), item 706).

Regarding Claims 8 and 17, Zhang discloses wherein after the clearing the information of using the first program as the preset program, the method further comprises: obtaining and displaying, by the electronic device, at least one of the selectable program, in response to a wake-up instruction for waking up the second program (Figure 5, item 501).

Regarding Claims 9 and 18, Zhang discloses wherein before the displaying, by the electronic device, at least one selectable program according to the second control instruction, the method further 

Regarding Claim 19, Zhang discloses wherein the instructions further cause the processor to: display a setting page corresponding to a third program in response to an instruction for opening the setting page of the third program; and clear the information that determines the third program as the selectable program in response to an instruction for canceling an automatic pull-up function of the third program (Figures 7(a) and (b), paragraph 0166).

Regarding Claim 20, Zhang discloses wherein the instructions further cause the processor to: obtain and display the preset page of the control program in response to a screen lock instruction (paragraphs 0144 and 0159).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186